DETAILED ACTION
This is in response to the request for continued examination filed on 3/3/2021.

Status of Claims
Claims 1 – 20 are pending, of which claims 1, 8, and 15 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, U.S. Patent 10,325,646 (hereinafter referred to as Trimberger) in view of Suresh et al., U.S. Patent Application 2018/0293052 (hereinafter referred to as Suresh).

Referring to claim 1, Trimberger discloses “A method comprising: setting an output of each memory cell in an array of memory cells to a same first value” (Fig. 6 and column 7 line 54 – column 8 line 2 initializing SRAM with logic 0 values); “decreasing power to the array of memory cells” (Fig. 6 and column 7 line 54 – column 8 line 2 step 406 disable power to SRAM); “increasing power to the array of memory cells” (Fig. 6 and column 7 line 54 – column 8 line 2 step 410 enable power to SRAM); “examining the outputs of the memory cells and identifying” “all memory cells in the array of memory cells whose outputs switched to a second value different from the first value in response to decreasing and then increasing the power” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values). 
Trimberger also discloses using memory cells “in hardware security” (column 8 lines 24 – 26 PUF value output for use in authentication and/or encryption/decryption).
Trimberger does not appear to explicitly disclose “examining the outputs of the memory cells and identifying as being eligible to be used to provide consistent outputs in hardware security, all memory cells in the array of memory cells whose outputs switched.”
[0019] - [0023] evaluating PUF circuit states.  Unstable cells that don’t snap to a stable value are used for random number generation.  Circuits that snap to a stable value (consistent output) are used for signature code.  [0017] outputs switching to stable state).
It would have been obvious to one of ordinary skill to combine Suresh’s usage of stable value PUF circuits that snap to a stable value with Trimberger’s method of Fig. 6 wherein a value is set, power is cycled, and PUF circuits whose value changed are determined.  Also, it is understood that an initialized value (as in Trimberger) can change due to the snapping idea taught by Suresh.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that cells that snap to a stable value are detected and are utilized for security.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 2, Trimberger discloses “the step of increasing power to the array of memory cells is performed a period of time after decreasing the power and wherein the period of time is selected so as to limit the number of memory cells with outputs that switched to the second value” (Figs. 4-6 and column 5 lines 38 – 63 powered-down long enough for initialized values to have been effectively erased).

	As per claim 3, Trimberger discloses “an identifier for the array of memory cells” (column 1 lines 11 – 29 identifier value).
Trimberger does not appear to explicitly disclose “storing identifiers for the selected set of memory cells to use in hardware security and an identifier for the array of memory cells.”
However, Suresh discloses “storing identifiers for the selected set of” PUF “cells to use in hardware security” ([0023] dark bit mask vector stored).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both 
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

As per claim 4, Trimberger discloses “performing a hardware security task by receiving the identifier for the array of memory cells” (column 1 lines 11 – 29 identifier value and column 8 lines 14 – 26 PUF value output for use in authentication or encryption).
Trimberger does not appear to explicitly disclose “retrieving the stored identifiers for the selected set of memory cells based on the received identifier for the array of memory cells, requesting values of the outputs of memory cells having the retrieved identifiers, and using the requested values to perform the hardware security task.”
However, Suresh discloses “retrieving the stored identifiers for the selected set of” PUF “cells based on the received identifier for the array of” PUF “cells, requesting values of the outputs of” PUF “cells having the retrieved identifiers, and using the requested values to perform the hardware security task” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.

The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 5, Trimberger discloses “requesting the values of the outputs formed in response to the power to the array of memory cells being increased” (Fig. 6 and column 8 lines 14 – 26 PUF value output for use in authentication or encryption).
	Trimberger does not appear to explicitly disclose “requesting the values of the outputs of memory cells having the retrieved identifiers comprises.”
However, Suresh discloses “requesting the values of the outputs of” PUF “cells having the retrieved identifiers comprises” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.

The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 6, Trimberger discloses “setting the output of each memory cell in the array of memory cells to the second value” (column 6 lines 64 – 67 SRAM initialized to all logic 0 values); “decreasing power to the array of memory cells” (Fig. 4 step 406 disable power); “increasing power to the array of memory cells” (Fig. 4 step 410 enable power); “identifying memory cells in the array of memory cells with outputs that switched to the first value in response to decreasing and then increasing the power” (Fig. 4 step 412 read PUF value.  Also Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values).
	Trimberger does not appear to explicitly disclose “selecting from the identified memory cells with outputs that switched to the first value, a second set of memory cells to use in hardware security.”
[0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Therefore, it would have been obvious to combine Suresh with Trimberger to obtain the invention as specified in the instant claim.

	As per claim 7, Trimberger discloses “selecting a test array of memory cells” (Fig. 3 and column 6 lines 22 – 31 data-remanence portion and sub-portions); “for each of a plurality of periods of time” (Fig. 6 loop back from steps 606/608): “setting the output of each memory cell in the test array of memory cells to the first value” (Fig. 6 initialize data remanence portion of SRAM); “decreasing power to the test array of Fig. 6 disable power 406); “waiting for the period of time before increasing power to the test array of memory cells” (Fig. 6 steps 504 and 506 wait for timer); “identifying memory cells in the test array of memory cells with outputs that switched to the second value in response to decreasing and then increasing the power” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values); and “storing” “the period of time” (column 5 lines 8 – 19 timer value stored in register).
	Trimberger does not appear to explicitly disclose “storing the number of memory cells with outputs that switched to the second value.”
However, Suresh discloses “storing the number of memory cells with outputs that switched to the second value” ([0023] dark bit mask vector is stored and identifies which of the N bits are stable and unstable).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
.

Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, in view of Suresh, further in view of Schrijen et al., U.S. Patent Application 2013/0194886 (hereinafter referred to as Schrijen).

Referring to claim 8, Trimberger discloses “A system” (Fig. 1) “comprising: a memory comprising a plurality of memory cells” (Fig. 1 SRAM 108); “a power controller coupled to the memory and controlling an amount of power provided to the memory” (Fig. 1 power control 102); “and a test controller coupled to” “the power controller” (Fig. 1 PUF control 104 coupled to power control 102), “the test controller applying tests to memory cells of the memory through” “the power controller” (Figs. 1 and 6 along with column 4 lines 22 – 24 responsive to control signals 122 from the PUF control circuit 104, the power control circuit 102 enables or disables power to selected ones of the BRAMs) and “a time period of reduced power needed to change an output state of a desired number of memory cells in the memory” (column 5 lines 38 – 63 powered-down long enough for initialized values to have been effectively erased.  Also Fig. 6 increase the timer value at 608 if desired number of memory cell outputs are not met).
Trimberger does not appear to explicitly disclose “a time period of reduced power needed to change an output state of a desired number of memory cells in the memory while retaining data remanence in other memory cells.”
the memory controller and the power controller, the test controller applying tests to memory cells of the memory through the memory controller and the power controller.”
However, Suresh discloses “a time period of reduced power needed to change an output state of a desired number of memory cells in the memory while retaining data remanence in other memory cells” ([0014] – [0017] snapping to a stable state induced by manufacturing imbalances and [0021] there are instances where a PUF circuit does not snap to a stable state and will resolve to different states when evaluated multiple times).  
Also, Suresh discloses including a memory controller in the system (Fig. 7 MC 717).  It would have been obvious to one of ordinary skill in the art to utilize a memory controller for memory accesses, including the testing.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both 
Neither Trimberger nor Suresh appears to explicitly disclose “the test controller applying tests to memory cells” “to identify a time period of reduced power needed to change an output state of a desired number of memory cells in the memory.”
However, Schrijen discloses “the test controller applying tests to memory cells” “to identify a time period of reduced power needed to change an output state of a desired number of memory cells in the memory” ([0042] determining power-up settling time by experiment).
Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.
Therefore, it would have been obvious to combine Schrijen with Trimberger and Suresh to obtain the invention as specified in the instant claim.

As per claim 9, Trimberger discloses “the test controller applies a test to the memory” (Fig. 1 and column 4 lines 35 – 52 PUF control 104) “through steps comprising: selecting a time period”; “write a first value to all of a set of memory cells in the memory; instructing the power controller to reduce power to the set of memory cells for the selected time period and then restore power to the set of memory cells”; “read all of the memory cells in the set of memory cells; identifying which memory cells switched to contain a second value different than the first value; and counting the identified memory cells that switched to contain the second value” (Fig. 6 602 initialize data remanence portion of SRAM, 504 load a timer, 406 disable power, 506 wait for timer, 410 enable power, 604 read data, 606 differences.  Also column 8 lines 3 – 13 bit to bit comparison and number of unequal bits).
As above, Trimberger does not appear to explicitly disclose a memory controller.  Thus, it follows that Trimberger does not disclose “instructing the memory controller to write” and “instructing the memory controller to read.”
However, Suresh discloses including a memory controller in the system (Fig. 7 MC 717).  It would have been obvious to one of ordinary skill in the art to utilize a memory controller for memory accesses, including the testing.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify 
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Also, as above, Schrijen discloses determining power-up settling time by experiment ([0042]).
Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.
Therefore, it would have been obvious to combine Schrijen with Trimberger and Suresh to obtain the invention as specified in the instant claim.

Note, claim 10 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 10.
Claim 10 differs from claim 9 in that the steps include writing “the second value to all of the memory cells” and “identifying which memory cells switched to contain the first value.”
Trimberger discloses both initialize data remanence portion of SRAM by setting logic 0 values and by setting logic 1 values.  Trimberger also discloses bit to bit comparisons (column 7 line 54 – column 8 line 13).  Thus, it can be seen that Trimberger discloses writing “the second value to all of the memory cells” and “identifying which memory cells switched to contain the first value.”
Also, as above, Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.


As per claim 11, Trimberger discloses “the test controller performs further steps comprising: summing the count of the identified memory cells that switched to contain the second value and the count of the identified memory cells that switched to contain the first value to produce a total count for the time period; and comparing the total count for the time period to the desired number of memory cells” (column 7 line 54 – column 8 line 26 initializing data remanence portions of SRAM by setting logic 0 values and by setting logic 1 values.  Trimberger also discloses bit to bit comparisons and comparing differences to a threshold).
Also, as above, Schrijen discloses determining power-up settling time by experiment ([0042]).
Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly 
Therefore, it would have been obvious to combine Schrijen with Trimberger and Suresh to obtain the invention as specified in the instant claim.

As per claim 12, Trimberger discloses “a hardware security module that performs steps comprising: receiving a unique identifier associated with a memory” (column 1 lines 11 – 29 identifier); and “performing a hardware security function using the values read” (column 1 lines 30 – 37 challenge and PUF output is the response).
Trimberger does not appear to explicitly disclose “retrieving addresses of stable cells in the memory using the unique identifier associated with the memory; receiving values read from the addresses of the stable cells; and performing a hardware security function using the values read from the addresses of the stable cells.”
However, Suresh discloses “retrieving addresses of stable cells in the” PUF “using the unique identifier associated with the” PUF; “receiving values read from the addresses of the stable cells; and performing a hardware security function using the values read from the addresses of the stable cells” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.

The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).
Also, as above, Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.
Therefore, it would have been obvious to combine Schrijen with Trimberger and Suresh to obtain the invention as specified in the instant claim.

As per claim 13, Suresh discloses “the stable cells comprise memory cells that switch output states when power is reduced to the stable cells for the period of time” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
As above, Suresh teaches stable PUF circuits ([0019] - [0023] evaluating PUF circuit states.  Unstable cells that don’t snap to a stable value are used for random number generation.  Circuits that snap to a stable value (consistent output) are used for signature code.  [0017] outputs switching to stable state).
It would have been obvious to one of ordinary skill to combine Suresh’s usage of stable value PUF circuits that snap to a stable value with Trimberger’s method of Fig. 6 wherein a value is set, power is cycled, and PUF circuits whose value changed are determined.  Also, it is understood that an initialized value (as in Trimberger) can change due to the snapping idea taught by Suresh.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both 
Also, as above, Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.
Therefore, it would have been obvious to combine Schrijen with Trimberger and Suresh to obtain the invention as specified in the instant claim.

As per claim 14, Trimberger discloses “the test controller applies tests to the memory” and “a second time period of reduced power needed to change an output state of a second desired number of memory cells in the memory” (Figs. 1 and 6 along with column 4 lines 22 – 24 responsive to control signals 122 from the PUF control circuit 104, the power control circuit 102 enables or disables power to selected ones of the BRAMs.  Also increase timer value at 608) and “the hardware security module” (column 1 lines 30 – 37 challenge and PUF output is the response). 
Trimberger does not appear to explicitly disclose “the hardware security module retrieves addresses of stable cells in memory using the unique identifier associated with the memory and a number of stable cells needed for the hardware security function.”
However, Suresh discloses “the hardware security module retrieves addresses of stable cells” “using the unique identifier associated with the memory and a number of stable cells needed for the hardware security function” ([0023] dark bit mask vector used to ignore unstable circuits when determining signature key/ID and [0030] some/all of the unstable circuits that are identified in the dark bit mask are used for random number generator).
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that stable and unstable cells are utilized.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).

As above, Schrijen discloses determining power-up settling time by experiment ([0042]).
It would have been obvious to one of ordinary skill in the art to combine Schrijen’s method of determining settling time with Trimberger’s method of Fig. 6, including increasing the timer value and testing again, so that “the test controller applies tests to the memory to identify a second time period of reduced power needed to change an output state of a second desired number of memory cells in the memory.”
Trimberger, Suresh, and Schrijen are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Schrijen before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Schrijen so that a test controller applies tests in order to identify a time period of reduced power needed to change an output state of a desired number of memory cells.
The motivation for doing so would have been to provide a means for obtaining repeatable results.  In other words, a memory cell that shows snapping/bias at after a certain time of reduced power may not show that same snapping/bias at a slightly different time of reduced power, due to settling time of the cell.  Identifying the settling time would provide a means for avoiding errors due to a cell that is not yet settled.
.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger, in view of Suresh, further in view of Yang et al., U.S. Patent 9,966,954 (hereinafter referred to as Yang).

	Referring to claim 15, Trimberger discloses “A method of identifying stable memory cells” (Fig. 6) “comprising: reducing power to a set of memory cells for a time period and then increasing power to the set of memory cells” (Fig. 6 step 406 disable power, steps 504-506 wait for timer, step 410 enable power), “wherein the time period limits how many memory cells have different output values after the power is increased compared to before the power is reduced” (Figs. 4-6 and column 5 lines 38 – 63 powered-down long enough for initialized values to have been effectively erased) “by retaining data remanence in at least one memory cell” (Fig. 6 read data from data-remanence portion and check differences to a threshold).
Further, Trimberger discloses identifying “all memory cells that had different output values after the power is increased compared to before the power is reduced” (Fig. 6 and column 8 lines 3 – 26 steps 604 and 606 bit to bit comparison of known values to read values).
Trimberger also discloses using memory cells “in a hardware security task” (column 8 lines 24 – 26 PUF value output for use in authentication and/or encryption/decryption).
 in a hardware security task.”
However, Suresh discloses “selecting the stable memory cells to use in a hardware security task” ([0019] - [0023] evaluating PUF circuit states.  Unstable cells that don’t snap to a stable value are used for random number generation.  Circuits that snap to a stable value (consistent output) are used for signature code.  [0017] outputs switching to stable state).
It would have been obvious to one of ordinary skill to combine Suresh’s usage of stable value PUF circuits that snap to a stable value with Trimberger’s method of Fig. 6 wherein a value is set, power is cycled, and PUF circuits whose value changed are determined.  Also, it is understood that an initialized value (as in Trimberger) can change due to the snapping idea taught by Suresh.
Trimberger and Suresh are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger and Suresh before him or her, to modify the teachings of Trimberger to include the teachings of Suresh so that cells that snap to a stable value are detected and are utilized for security.
The motivation for doing so would have been to efficiently utilize the characteristics of memory cells, whether they are stable or unstable.  This provides both a means for signature codes (as in Suresh [0020] and [0023]) and a means for generating random numbers for security (as in Suresh [0041]).

	However, Yang discloses “storing the addresses of” PUF “cells that had different output values after the power is increased compared to before the power is reduced as stable” “cells” (column 6 line 61 – column 7 line 8 masked response is stored and associated with the chip under test).
	Note that Yang's dark bits are bits that flipped (unstable) while Applicant states that bits that flipped are stable.  However, whether cells that change outputs are labeled as ‘stable’ or ‘unstable’ does not change the fact that cells that change outputs are stored.  In other words, the opposite naming of stable vs unstable does not create a patentable difference.
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Yang so that Yang’s method of identifying stable PUF cells would be used to identify stable memory cells in Trimberger’s system.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Yang in column 1 lines 30 – 32).
Therefore, it would have been obvious to combine Yang with Trimberger and Suresh to obtain the invention as specified in the instant claim.

	As per claim 16, Trimberger discloses “writing to the set of memory cells to set each memory cell to a different output value than the memory cell had before power was reduced” (Fig. 6 and column 7 line 54 – column 8 line 2 initializing SRAM with logic 0 values or logic 1 values); “reducing power to the set of memory cells again for the time period and then increasing the power to the set of memory cells again” (mere duplication of Fig. 6.  Fig. 6 method would be executed more than one time).
	Neither Trimberger nor Suresh appears to explicitly disclose “storing the addresses of memory cells that had different output values after the power is increased again compared to before the power was reduced again as stable memory cells.”
	However, Yang discloses “storing the addresses of” PUF “cells that had different output values after the power is increased again compared to before the power was reduced again as stable” “cells” (column 6 line 61 – column 7 line 8 masked response is stored and associated with the chip under test).
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to modify the teachings of Trimberger and Suresh to include the teachings of Yang so that Yang’s method of identifying stable PUF cells would be used to identify stable memory cells in Trimberger’s system.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Yang in column 1 lines 30 – 32).


As per claim 17, Trimberger discloses “the set of memory cells is subjected to” “reducing power and then increasing power” (Fig. 6).
Neither Trimberger nor Suresh appears to explicitly disclose “the set of memory cells is subjected to only two cycles of reducing power and then increasing power while identifying stable memory cells.”
However, Yang discloses “identifying stable” PUF “cells” (Fig. 4 and column 6 line 33 – column 7 line 8 determining reliable and stable bits to use in identification and/or security).  Yang also discloses strong PUF with a large challenge-response space and weak PUF with a small challenge-response space (column 1 lines 18 – 29).
It would have been obvious to one of ordinary skill in the art to utilize virtually any number of challenges and responses in order to identify stable memory cells.  As in Yang, a weak PUF can use powering on of the circuit as a challenge (column 1 lines 18 – 29).  If one of ordinary skill prefers a stronger PUF, it would be obvious to power off and on the circuit again.  It would have been obvious to one of ordinary skill in the art to subject the set of memory cells “to only two cycles of reducing power and then increasing power while identifying stable memory cells.”
Trimberger, Suresh, and Yang are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, and Yang before him or her, to 
The motivation for doing so would have been to provide a means for ensuring reliability and stability while being power and area efficient (as described by Yang in column 1 lines 30 – 32).
Therefore, it would have been obvious to combine Yang with Trimberger and Suresh to obtain the invention as specified in the instant claim.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger in view of Suresh, further in view of Yang, as applied to claims 15 – 17 above, and further in view of ‘Power-up SRAM State as an Identifying Fingerprint and Source of True Random Numbers’ by Holcomb (hereinafter referred to as Holcomb) (from Applicant’s IDS).

As per claims 18 – 20, neither Trimberger nor Suresh nor Yang appears to explicitly disclose “storing an indication of whether each stable memory cell is a stable '1' cell or a stable '0' cell” and “each stable '1' cell will have an output value of '1' when power is reduced to the set of memory cells for at least the time period at a first temperature and when power is reduced to the set of memory cells for at least the time period at a second temperature” and “each stable '1' cell will have an output value of '1' whenever power is reduced to the set of memory cells for at least the time period.”
page 4 section A. Principles of FERNS, 0-skewed cell and 1-skewed cell).
	Trimberger, Suresh, Yang, and Holcomb are analogous art because they are from the same field of endeavor, which is physically unclonable functions.
At the time of Applicant’s filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Trimberger, Suresh, Yang, and Holcomb before him or her, to modify the teachings of Trimberger, Suresh, and Yang to include the teachings of Holcomb so that cell skew is noted and stored in order to determine stability of the cells.
The motivation for doing so would have been to provide a means for ensuring reliability and stability (as described by Holcomb in the first paragraph of B. Latent vs Known Physical Fingerprints).
Therefore, it would have been obvious to combine Holcomb with Trimberger, Suresh, and Yang to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are found to be not persuasive.
Applicant argues, on pages 8 – 9, that neither Trimberger nor Suresh identify all memory cells whose output switched in response to decreasing and then increasing power as being eligible to be used to provide consistent outputs in hardware security.  Applicant further states that, under Suresh, the fact that a cell switched its output would not be enough to establish that the cell is stable.  Suresh uses a voting scheme and ‘under Suresh it is not possible to determine which cells are stable and which are [un]stable based on the output of the cell after one cycle.’
The examiner disagrees.  First, Applicant’s claim 1 does not state ‘one cycle’ or any number of cycles of powering up/down the memory.  Applicant’s claim 1 merely states that power is decreased, and power is increased before examining outputs of memory cells.  This claim language does not rule out this power cycle being a 2nd cycle, 3rd cycle, or 100th cycle.  
Second, Applicant’s argument regarding one cycle does not seem to be supported by the disclosure.  Applicant’s specification at [0038] ends with stating that two cycles are used.  Further, claim 17 says 'only two cycles.'
Again, Applicant’s limitations of a claimed ‘stable’ PUF circuit is one that will switch states.  This idea is similar to Suresh’s ‘snapping’ description.  As above, Suresh discloses that some PUF circuits will snap to a stable value consistently.  In other words, if a PUF cell that biased to be a ‘0’ is set to a ‘1’, it will change to a ‘0’ after power cycling (‘0 biased cell’).  Also, if a different PUF cell that biased to be a ‘1’ is set to a ‘0’, it will change to a ‘1’ after power cycling (‘1’ biased cell).  Especially when combined with the testing method of Trimberger’s Fig. 6, it would be obvious that a ‘snapped to’ value may be different from the initially set value.  In such a case, the PUF 
Also, Suresh discloses PUF circuits that are unstable and cannot be used to provide consistent outputs for security tasks.  This would be a case where a PUF cell that is set to a ‘1’ will change to a ‘0’ after power cycling, but this same PUF cell may also remain a ‘1’ after power cycling.  Further, this same PUF cell may also change from a ‘0’ to a ‘1.’  This inconsistency is described in Suresh as “unstable.”  However, PUF cells that consistently snap to a certain value are described in Suresh as “stable.”  Again, the PUF circuit that has switched states to its bias state is showing its consistency in snapping to a stable value.  Therefore, one of ordinary skill would understand that PUF circuit’s usefulness in providing consistent outputs for security measures.

Applicant argues, on page 9, that neither Trimberger nor Suresh shows or suggests identifying a time period of reduced power needed to change an output state of a desired number of memory cells in the memory while retaining data remanence in other memory cells.  Applicant goes on to argue that Suresh discusses how some PUF circuits do not snap quickly to a state, and this does not teach data remanence or identifying a period of time of reduced power needed to change an output state of a desired number of memory cells in the memory while retaining data remanence in other memory cells.

Second, in Trimberger’s Fig. 6, power is disabled at 406 and enabled again at 410.  As seen in the previous office action and the office action above, Trimberger teaches powering-down long enough for initialized values to have been effectively erased (column 5 lines 38 – 63) and increasing the timer value at 608 if desired number of memory cell outputs are not met (Fig. 6).
Suresh teaches each PUF storing a bit value in a flip-flop ([0019]).  If that flip-flop stores the same value after capturing the value a short after the control value is set to logic 1 ([0021]), there is data remanence.  Further, Suresh is cited as teaching some PUF circuits snapping to a stable state ([0014] – [0017]) and some PUF circuits not snapping to a stable state and resolving to different states when evaluated multiple times ([0021]).  Therefore, some data remanence is taught (snapped PUF circuits) while other PUF circuits do not retain data.  The examiner maintains that it would have been obvious to combine Suresh with Trimberger so that a time period of the power cycling is used to change some PUF circuit states while retaining other PUF circuit states.

Applicant argues, on pages 10, that 
‘In the asserted combination, the principle of operation of Yang is being changed. In particular, under Yang's principle of operation, if a cell changes values it is designated as being a dark bit and is prevented from being used in a hardware security task. Under the proposed combination, this principle of operation is flipped so that cells that change values are used in hardware security tasks. Under MPEP §2143.01 VI, such a change in the principle of operation of a reference makes the combination of references insufficient to render the claims prima facie obvious.’

The examiner disagrees.  Yang discloses response bits which are dark bits if they are unreliable or unstable (column 6 lines 33 – 48).  
Again, as taught by Suresh, PUF circuits that snap to a stable bias state can be ‘memory cells that had different output values after the power is increased compared to before the power is reduced’ (i.e., if a bias ‘0’ cell is set to a ‘1’ before power cycling and it snaps to a ‘0’ state after the power cycling).  
Applicant continues to dwell on the fact that their ‘stable’ PUF cells are cells that have changed state, while many prior art references define PUF cells that change state as being ‘unstable.’  However, as taught in Suresh, PUF cells can be biased and ‘snap’ to a consistent state.  In such a case, if these biased cells are initially set to the opposite state from the bias, these biased cells will consistently change to their biased state.  The examiner maintains that this teaching of Suresh, when combined with Trimberger and other references, would lead one of ordinary skill in the art to test and locate biased PUF circuits that consistently snap to a biased value.  These consistent, stable, biased cells can then be used for security functions due to their consistency.  Further, as taught by Yang, it is known to store the addresses of memory cells that will later be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Applications and Patents 2020/0403813, 2020/0084052, 2015/0178143, 9262256, 2009/0326840, 8219857, 2012/0246494, 8495431, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184